DETAILED ACTION
This action is responsive to the preliminary amendment filed 6/4/20.
Claims 29-47 are rejected.
Claims 12-20 are withdrawn from consideration due to a restriction requirement.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 12-20, drawn to a method of manufacturing a thermal pack, classified in A61F2007/0098.
II. Claim 29-47, drawn to a temperature therapy pack, classified in A61F7/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the 
In the instant case, it is the examiner's position that the product of claim 29 could be manufactured using a different process than that claimed in claim 12. For instance claim 1, does not specify the type of thermal exchange material. Therefore claim 1 could be infringed using a different type of thermal exchange material than that manufactured by the process recited in claim 29.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search for both inventions would require search in different classes and subclasses along with different key word searches, which would constitute an examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matt Pequignot on 1/28/22 a provisional election was made without traverse to prosecute the invention of II, claims 29-47.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, it is not clear how to parse the limitation ‘wherein said structurally durable hydrogel beads exhibit improved thermochromic color display and longevity’. For instance, the term ‘improved’ is a relative term that compares the color display/longevity relative to an undefined baseline. Therefore, the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine et al. (US 20140371829, “Stine”) in view of Kitsunai et al. (JP 2006045408, “Kitsunai”).
Regarding claim 29, Stine teaches a temperature therapy pack for providing hot and cold temperature therapy to a body part (Abstract, ‘a treatment device configured for localized application of temperature treatment to aid in the therapeutic treatment of hemorrhoid disease’), and which displays color to indicate different therapy pack temperatures (Par. 46, ‘In one embodiment, the sensor may comprise any suitable thermochromic indicator material that changes color in tandem with a change in temperature state.’), comprising: a temperature therapy pack enclosure (Fig. 3,  three layer structure 305); one or more reversible thermochromic agents (Par. 46, ‘Referring now to FIG. 3 and FIG. 4, the thermochromic indicator material may comprise a plurality of polythiophenes dispersed in the outer layer 320 of the body 105 or an outer layer of the cover 430 wherein each polytheiophene corresponds to a predetermined color which further corresponds to a predetermined, temperature range.’); a pack fill material comprising one or more gels (Par. 25, ‘the composition 155 may comprise a liquid, semi-liquid, gel, or paste adapted to provide hot and/or cold therapy over a period of time’); said reversible thermochromic and thermal exchange materials being so compositionally, chemically configured such that it is capable of being alternately heated and cooled to provide heat or cold therapy, while remaining dimensionally stable (Par. 41, ‘In one embodiment, the body 105 may comprise any suitable material resistant to repeated cooling and/or heating by water bath.’; while the citation doesn’t explicitly refer to thermochromic/thermal exchange material the passage makes clear that the device is 
Stine fails to teach that the temperature therapy pack enclosure is visually transparent; that said pack fill material is combined with said one or more thermochromic agents to collectively comprise a reversible thermochromic, thermal exchange material, said reversible thermochromic, thermal exchange material being enclosed in said visually transparent temperature therapy pack enclosure; or that the 
Regarding the transparent enclosure and thermochromic thermal exchange material aspects, Kitsunai teaches a temperature therapy pack (Par. 28 and fig. 2, refrigerant pack 20) for providing hot and cold temperature therapy to a body part (The examiner maintains that Kitsunai could be used for this purpose), and which displays color to indicate different therapy pack temperatures (Par. 21), comprising: a visually transparent temperature therapy pack enclosure (Fig. 2 and par. 21, ‘The casing 21 of the refrigerant pack 20 in FIG. 2 is entirely made of a member having transparency […]’); a first thermochromic agent having properties selected to display a first color X within a baseline temperature range T1, which de-colors above a temperature T2 (Par. 21, ‘a temperature range in which only one reversible temperature indicator develops color; T1 can be considered the range only one reversible temperature indicator develops color, T2 can be considered the upper limit of T1); a second thermochromic agent having properties selected to display a second color Y below a temperature T3 which is below said baseline temperature range T1, which de-colors above said temperature T3 (Par. 21, ‘a temperature range in which the color of both reversible temperature indicators develops’, T3 can be considered the transition temperature between the range in which both colors develop into the range in which only one color develops); a pack fill material  (Par. 17, ‘gel-like keeping agent’) being combined with said first and said second thermochromic agents (Par. 17, ‘a gel-like keeping agent 
Therefore, since both Stine and Kitsunai teach different means for embedding a thermochromic material within a thermal therapy pack—Stine which embeds the thermochromic in the outer envelope and Kitsunai which embeds the thermochromic material within the pack fill material—it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known means for embedding a thermochromic material within a thermal therapy pack for the other in order to achieve the predictable result of embedding a thermochromic material within a thermal therapy pack. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding the T1 and T2 temperature ranges, the examiner maintains that it would have been obvious to one of ordinary skill in the art to optimize the different 
For instance, Stine already teaches a fairly wide operating range for the device which includes a range for providing therapeutic cooling below room temperature, room temperature and a range for providing therapeutic heating above room temperature (Par. 26). Stine also teaches configuring the device to have a plurality of temperature ranges at which different colors are alternatively displayed. It follows that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to optimize these temperature ranges as needed to cover the entire operating range of the device and to visually alert the user as to whether the therapy pad is currently in a heating mode, cooling mode or at room temperature.
Regarding claim 30, Stine, as modified, further teaches wherein said reversible thermochromic, thermal exchange material comprises a hydrogel which is comprised of a composition such that it is capable of being heated and cooled in repeat cycles, without substantial loss of structural integrity of the hydrogel (Claims 9-10, ‘wherein the gel comprises: up to about 85% D-glucitol; up to about 3% of a cross-linked polyacrylate copolymer; and up to about 2% methylchloroisothiazolinone […] wherein the gel further comprises: up to about 25% water; and up to about 2% coloring.’).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine in view of Kitsunai, as applied to claims 29-30 above, and further in view of Nambu et al. (US 5163425, “Nambu”).
Regarding claim 31, Stine, as modified, while teaching that said reversible thermochromic material is a hydrogel (Claims 9-10), fails to teach wherein said hydrogel is formed into a plurality of structurally durable beads.
Nambu teaches an analogous temperature therapy pack comprising a thermal exchange material which comprises a hydrogel which is formed into a plurality of structurally durable beads. (Col. 1, lines 54-68, ‘a plurality of small pieces of hydrogel having high water content and sealingly contained in-between walls forming the cap’).
In view of Nambu, it would have been obvious to one of ordinary skill in the art at the time that the invention as filed to further modify Stine, as modified, by forming the thermal exchange material hydrogel into a structurally durable beads, as taught by Nambu, in order to increase the pliability of the thermal therapy pad.
Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine in view of Kitsunai and Nambu, as applied to claim 31 above, and further in view of Kitsunai et al. (JP 2006045464, “Kitsunai 2”).
Regarding claim 32, Stine, as modified, teaches wherein said reversible thermochromic, thermal exchange material comprises a hydrogel (Claims 9-10) formed into a plurality of structurally durable beads (Stine as modified by Nambu teaches a plurality of hydrogel beads; See Nambu, col. 1, lines 54-68), but fails to teach wherein said beads include, as said one or more thermochromic agents, one or more 
Kitsunai 2, however, teaches an alternative method of directly embedding a thermochromic agent within a refrigerant (See, ‘Problem to be solved’ section), by embedding one or more thermochromic pigments having a particle size selected from between approximately 5 - 20 micrometers (Par. 8, ‘and a plurality of microcapsules containing a reversible thermolytic agent wherein the microcapsule is dispersed in the refrigerant, and the particle diameter of the microcapsule is 1 μm or more and 100 μm or less’) in order to avoid cracking (Par. 9).
Since both Stine, as modified, and Kitsunai 2 teach different methods of embedding thermochromic agents within refrigerants, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known method of embedding a thermochromic agent in a refrigerant for the other in order to achieve the predictable result of embedding a thermochromic agent within a refrigerant. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 33, Stine, as modified, further teaches wherein said structurally durable hydrogel beads exhibit improved thermochromic color display and longevity (As far as this claim is definite, this claim does not appear to add any additional structural limitations).
Regarding claim 34, Stine, as modified, further teaches wherein said pack is so configured such that a thermochromic display of said first, second, or third colors accurately signals a temperature of the therapeutically useful portions of said .
Claims 38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine in view of Kitsunai, as applied to claims 29-30 above, and further in view of Arehart et al. (US 20070252115, “Arehart”)
Regarding claim 38, Stine, as modified, teaches that the thermal therapy pad contains multiple thermochromic agents which are selected such that the thermal therapy pad is configured to display a first color within a baseline temperature range T1 inclusive of room temperature, a second color at a temperature T2 which is above the baseline temperature range T1 and third color at a temperature T3 which is below the baseline temperature range T1 (See rejection of claim 29, above).
Stine fails to teach that color scheme is achieved using a first and second thermochromic agent, wherein the first thermochromic agent has properties selected to display the color X within baseline T1 and which decolors above temperature T2; that the second thermochromic agent has properties selected to display the color Y below temperature T3; wherein in temperature range T1 the first thermochromic agent is 
Arehart teaches a similar thermochromic indicating system to that taught by Kitsunai (Par. 26) which comprises a first thermochromic agent having properties selected to display a first color X within a baseline temperature range T1 (Par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance, because that thermochromic pigment has not yet begun to transition to colorless’), which de-colors above a temperature T2 (Par. 26, ‘A second thermochromic pigment or dye may be selected that is green, initially, and then transitions to colorless at, for example, about 33 degrees Celsius’); a second thermochromic agent having properties selected to display a second color Y below a temperature T3 which is below said baseline temperature range T1, which de-colors above said temperature T3 (Par. 26, ‘one thermochromic pigment may be selected that is red, initially, and then transitions to colorless at, for example, about 29 degrees Celsius’); wherein when said thermal exchange material of said temperature therapy pack is measurable at a temperature within said temperature range T1 (Par. 26, i.e. between 29C and 33C), said temperature therapy pack displays said first color X (Par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the 
Since both Stine, as modified, and Arehart teach different means for providing a thermal therapy pack configured to display predetermined colors at different temperature ranges, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known coloring configuration for the other in order to achieve the predictable result of a means for providing a thermal therapy pack configured to display predetermined colors at different temperature ranges. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 43, Stine, as modified, further teaches wherein said one or more thermochromic agents comprise: a first thermochromic agent; and a second thermochromic agent (Stine as modified to utilize the coloring configuration disclosed by Arehart; see Arehart par. 26, ‘includes a mixture of two or more thermochromic .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 29-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,492,943 (‘943). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘943 are merely a narrower recitation of the application claims as demonstrated by the comparison between claim 1 of ‘943 and application claim 29 shown below.
Application claim 29
Claim 1 of ‘943
29. A temperature therapy pack for providing hot and cold temperature therapy to a body part, and which displays color to indicate different therapy pack temperatures, comprising:

a visually transparent temperature therapy pack enclosure;

one or more thermochromic agents;










a pack fill material comprising one or more gels, said pack fill material being combined with said one or more thermochromic agents to collectively comprise a reversible 

said reversible thermochromic, thermal exchange material being so compositionally, chemically configured such that it is capable of being alternately heated and cooled to provide heat or cold therapy, while remaining dimensionally stable;

said temperature therapy pack being so configured such that when it is heated or cooled, said reversible thermochromic, thermal exchange material retains heat or cold, respectively, so that said temperature therapy pack can be applied to a body part of a user to provide hot or cold temperature therapy; and

wherein said reversible thermochromic, thermal exchange material is so compositionally, chemically configured such as to: display a first color within a temperature range T1 inclusive of room temperature; display a second color within a temperature range T2, which is above said temperature range T1 and which is therapeutically suitable to provide heat therapy; and display a third color within a temperature range T3, which is below said temperature range T1 and which is therapeutically suitable to provide cold therapy.


a visually transparent temperature therapy pack enclosure; 

a first thermochromic agent having properties selected to display a first color X within a baseline temperature range T1 inclusive of room temperature, which de-colors above a temperature T2;  a second thermochromic agent having properties selected to display a second color Y below a temperature T3 which is below said baseline temperature range T1, which de-colors above said temperature T3; 

a pack fill material being combined with said first and said second thermochromic agents to collectively comprise a reversible thermochromic, thermal exchange material, 









said temperature therapy pack being so configured such that when it is heated or cooled, said thermal exchange material retains heat or cold, respectively, so that said temperature therapy pack can be applied to a body part of a user to provide hot or cold temperature therapy; and 


wherein when said thermal exchange material of said temperature therapy pack is measurable at a temperature within said temperature range T1, said temperature therapy pack displays said first color X; when said thermal exchange material of said temperature therapy pack is measurable at a temperature above said temperature T2, said first and said second thermochromic agents each de-color; and when said thermal exchange material of said temperature therapy pack is measurable at a temperature below said temperature T3, said first color X and said second color Y, of said first and second thermochromic agents, respectively, each simultaneously display and thereby spectrally combine such that said temperature therapy pack displays a third color Z, which is a result of the spectral combination of colors X and Y; and 

wherein said thermal exchange material comprises, by mass fraction: a polymer in the amount of approximately 5%-40%; said first thermochromic agent in the amount of approximately 1%-3.5%; said second thermochromic agent in the amount of approximately 1%-3.5%; a dispersing agent in the amount of approximately 1.5%-33%; a dispersing auxiliary in the amount of approximately 1.5%-35%; a solvent in the amount of approximately 5%-30%; and wherein said polymer comprises at least one of the following components: polyacrylic acid polymer, natural polymer, and cellulose derivatives.


As can be seen from the comparison above, claim 1 of ‘943 is merely a narrower recitation of application claim 29. The only limitation not explicitly taught by ‘943 is related to the capability of the reversible thermochromic/thermal exchange material to remain dimensionally stable over repeated use. It is the examiner’s opinion, however, that since claim 1 of ‘943 is clearly intended for repeated use as the thermochromic agents are recited to be reversible, that the selection of materials capable of remaining dimensionally stable during the intended use of the claimed product is at least obvious, if not innate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794